This opinion is subject to administrative correction before final disposition.




                               Before
                 MONAHAN, COGLEY, and DEERWESTER
                      Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                       Vincent J. HORVATH
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202200084

                           _________________________

                              Decided: 20 July 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                               Benjamin A. Robles

 Sentence adjudged 18 January 2022 by a special court-martial con-
 vened at Marine Corps Base Camp Lejeune, North Carolina, consisting
 of a military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for four months, 1 and a bad-conduct dis-
 charge.

                             For Appellant:
                    Commander C. Eric Roper, JAGC, USN




 1   The accused was credited with having served 6 days of pre-trial confinement.
                 United States v. Horvath, NMCCA No. 202200084
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     S. TAYLOR JOHNSTON
                                     Interim Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2